BELSOME, J.
Concurring.
U respectfully concur in the result. I further agree that the facts of this case are extremely unique. Under this particular set of circumstances, the trial court’s failure to include Canal in the original judgment was tantamount to a clerical error that created an appellate delay of nearly four months. Purely to remedy the trial court’s error, Accent, as a co-defendant, may take advantage of Canal’s delay for filing its appeal in this unusual situation. Accordingly, the result is strictly limited to the facts of the instant ease.